The majority have held that 1929 Comp. St. § 90-3919 is constitutional. That holding is decisive of the case, since ordinance 297 is violative of this valid section of the city's charter.
We concur in that holding, but not in the manner of arriving at it. It involves a construction of N.M. Const. art. 6, § 26, as to which we differ. We consider that this section recognizes "police magistrates" as already existing and functioning, and contemplates continuance of the then system until the Legislature shall prescribe some other mode of "electing" them. Otherwise we could not agree that the system of designating police magistrates from eligible justices of the peace could have survived the adoption of the constitution.
The provision in question may be condensed thus: "* * * Police magistrates * * shall be elected in and for such precincts or districts as are (now) * * * provided by law. * * *"
By the then existing laws, each county was divided into precincts. 1929 Comp. St. § 33-4216. A justice of the peace was elected in and for each such precinct. Id § 79-101. By general charters, the governing body of a city or town might designate one justice of the peace to have jurisdiction of ordinance cases. Id. §§ 90-910, 79-203.
This is the "police magistrate" of the Constitution. The title of the office is fully descriptive. There can be no question as to the nature of the office or as to the extent of the jurisdiction, territorial or otherwise. The incumbent is the repository of the city's judicial power. The manner of his then election is approved by the Constitution. Section 90-3919 is in exact accord with it, and so is valid. Several considerations lead to this conclusion.
All territorial laws were continued in force, unless inconsistent with the Constitution. Article 22, § 4. He who asserts such inconsistency must show it; and, we take it, must show it as clearly as if he challenged subsequently enacted legislation.
A well-known rule of construction requires that, if possible, full force be given to each word employed. We do not do this if we ignore the application of "as are * * * provided by law" to "police magistrates."
The existing system of selecting police magistrates was familiar knowledge to the Constitution makers. If they had intended to abolish it, and to create for the future, or to authorize the Legislature to create, an office theretofore unknown, they would have said so plainly.
What they did say is not only consistent with an intent to continue the existing system, but is highly persuasive of such intent. *Page 36 
For twenty years it has not been questioned that the police magistrate of the territorial statutes continued as such under the Constitution.
The office of "police magistrate" also finds recognition in article 4, § 24, prohibiting the enactment of special or local laws regulating their jurisdiction or duties. We take it that any attempt to confer on a single city or town the power to designate a justice of the peace to have jurisdiction in ordinance cases would be void, though the Legislature might not have created an office with the title "police magistrate."
Article 6, § 26, either countenances or discountenances the then existing system of designating one justice of the peace to serve as police magistrate. If that system was discountenanced, it has been unconstitutional for twenty years, and section 90-3919 is likewise void. We think, however, that the evidence points the other way, and that the system was recognized and approved.
If N.M. Const. art. 6, § 1, has any bearing on the question, it can only be as interpreted in connection with article 6, § 26. If the power to try ordinance cases be considered a part of "the judicial power of the state," it must be deemed to have been recognized as residing in police magistrates by section 26, though they are not mentioned in section 1. But a simpler view is that section 1 embraces only the real judicial power to be exercised for and in the name of the state, reserving for disposition in section 26 that minor and quite different judicial power delegated to and residing in municipalities. 15 C.J. 863.